DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ohnuma et al. (US 2009/0197391).
In re claim 1, Ohnuma et al., in Figs. 2, 12 and corresponding text, teach 
a semiconductor-on-insulator (SOI) substrate comprising:
a handle substrate 111 (Fig. 2D);
a device layer 112 overlying the handle substrate 111 (Fig. 2D); and
an insulator layer 114 ([0102]) separating the handle substrate 111 from the device layer 112, the insulator layer 114 meeting the device layer 112 at a first interface (i.e. the bottom surface of the device layer 112) and meeting the handle substrate 111 at a second interface (i.e. the top surface of the handle substrate 111), wherein the insulator layer 114 comprises a getter material (i.e. halogen, such as chlorine, [0088], [0105], [0106]) having a getter concentration profile (i.e. chlorine concentration profile, Fig.12), 
wherein the handle substrate 111 contains getter material (e.g. chlorine) and has a handle getter concentration profile (Fig. 12), the handle getter concentration profile having a peak P2 at the second interface and a gradual decline beneath the second interface until reaching a handle getter concentration (annotated Fig. 12).

               
    PNG
    media_image1.png
    273
    422
    media_image1.png
    Greyscale


                
    PNG
    media_image2.png
    665
    459
    media_image2.png
    Greyscale


	In re claim 2, Ohnuma et al., in Fig. 2 and corresponding text, teach that the device layer 112 is disposed over an upper surface of the handle substrate 111; and wherein the insulator layer 114 covers the upper surface of the handle substrate 111 to separate the upper surface of the handle substrate 111 from the device layer 112, covers a lower surface of the handle substrate 111, and covers sidewalls of the handle substrate 111.
	In re claim 3, Ohnuma et al., in annotated Fig. 12 and corresponding text, teach that the getter concentration profile has a first peak concentration P1 at the first interface, a second peak concentration P2 at the second interface and a trough concentration TC at a location between the first interface and the second interface, the trough concentration TC being less than each of the first peak concentration P1 and the second peak concentration P2.
	
	In re claim 8, Ohnuma et al., in annotated Fig. 12 and corresponding text, teach that the first peak concentration P1 and the second peak concentration P2 are each at least 1 x 1018 atoms/cm3 of chlorine or fluorine, and the trough concentration TC ranges between 1 x 1014 atoms/cm3 and 2 x 1017 atoms/cm3.

	In re claim 9, Ohnuma et al. teach that the getter material comprises chlorine ([0088], [0105], [0106]) or fluorine ([0053]).

		In re claim 10, Ohnuma et al., in Figs. 2, 12 and corresponding text, teach 	a method for forming a semiconductor-on-insulator (SOI) substrate, the method 	comprising: 
receiving a handle substrate 111; 
receiving a semiconductor device substrate 101; 
wherein an insulating layer 114 is disposed on a face of at least one of the handle substrate 111 and the semiconductor device substrate 101 (Fig. 2C), the insulating layer 114 including metal contaminants (i.e. metal impurities, which were originally contained in the handle substrate 111, were trapped in the insulating layer 114, [0103], [0105]); 
bonding the handle substrate 111 to the semiconductor device substrate 101 such that the insulating layer 114 separates the handle substrate 111 from the semiconductor device substrate 101 (Fig. 2C); and 
wherein before the handle substrate 111 is bonded to the semiconductor device substrate 101, the insulating layer 114 is subjected to a gettering process in which a gettering material (i.e. halogen, such as chlorine, [0088], [0105], [0106]) is provided in the insulating layer 114 to getter away the metal contaminants ([0103] and [0105]).

	In re claim 11, Ohnuma et al., in Figs. 2, 12 and corresponding text, teach that the gettering process comprises: subjecting the insulating layer to an atmosphere heated to a temperature ranging between 950 °C and 1150 °C ([0102]) for between 0.5 hours and 27 hours ([0102]), wherein the atmosphere includes trans- 1, 2-dichlorethylene ([0104]), nitrogen ([0078], [0079]), and oxygen ([0049], [0097], [0102], [0206]).

	In re claim 12, Ohnuma et al., in annotated Fig. 12 and corresponding text, teach that after the gettering process, the insulating layer 114 has a chlorine concentration profile having a first peak chlorine concentration P1 ranging from 5 x 1018 atoms/cm3 to 2 x 1021 atoms/cm3 at an outer surface region of the insulating layer 114 and a minimum chlorine concentration TC less than the first peak chlorine concentration P1 in an interior region of the insulating layer 114.

5.	Claim(s) 17 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ohnuma et al. (US 2009/0203191).
	In re claim 17, Ohnuma et al., in Fig. 3D and corresponding text, teach a semiconductor-on-insulator (SOI) wafer comprising: 
a handle substrate 120 including a first circumferential outer edge; 
a device layer 124 overlying the handle substrate 120 and including a second circumferential outer edge that is concentric with regards to the first circumferential outer edge and bounded by the first circumferential outer edge when viewed from above; and 
an insulator layer 102 separating the handle substrate 120 from the device layer 124 when viewed in cross-section, wherein the insulator layer 102 comprises a getter material (e.g. chlorine in the insulator layer 102 is used to getter heavy metal, [0034], [0040]).
               
    PNG
    media_image3.png
    253
    508
    media_image3.png
    Greyscale

	In re claim 20, Ohnuma et al., in Figs. 3D, 5A~5C and corresponding text, teach
further comprising: a plurality of semiconductor devices (e.g. n-channel and p-channel TFTs, such as 267/257/258 and 259/260, Fig. 5B) disposed in the device layer 124; and an interconnect structure 270 comprising vias and metal wires ([0107]) disposed over the device layer 124, wherein the interconnect structure 270 operably couples two of the plurality of semiconductor devices to one another.
          
    PNG
    media_image4.png
    312
    686
    media_image4.png
    Greyscale

6.	Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Endo et al. (US 2010/0062546).
	In re claim 10, Endo et al., in Figs. 7A~7G and corresponding text, teach a method for forming a semiconductor-on-insulator (SOI) substrate, the method comprising: 
receiving a handle substrate 120 (Fig. 7D); 
receiving a semiconductor device substrate 100 (Fig. 7A); 
wherein an insulating layer 132 is disposed on a face of at least one of the handle substrate 120 and the semiconductor device substrate 100 (Figs. 7B, 7F), the insulating layer 132 including metal contaminants (i.e. metal impurities, which were originally contained in device substrate 100, were trapped in the insulating layer 132, [0041], [0104]); 
bonding the handle substrate 120 to the semiconductor device substrate 100 such that the insulating layer 132 separates the handle substrate 120 from the semiconductor device substrate 100 (Fig. 7F); and 
wherein before the handle substrate 120 is bonded to the semiconductor device substrate 100, the insulating layer 132 is subjected to a gettering process in which a gettering material (e.g. chlorine, [0100]) is provided in the insulating layer 120 to getter away the metal contaminants.

	In re claim 17, Endo et al., in Figs. 4A~4E and corresponding text, teach a semiconductor-on-insulator (SOI) wafer comprising: 
a handle substrate 150 including a first circumferential outer edge; 
a device layer 100 overlying the handle substrate 150 and including a second circumferential outer edge that is concentric with regards to the first circumferential outer edge and bounded by the first circumferential outer edge when viewed from above; and 
an insulator layer 142 separating the handle substrate 150 from the device layer 100 when viewed in cross-section, wherein the insulator layer 142 comprises a getter material (e.g. chlorine in the insulator layer 142 is used to getter metal impurities, [0065], [0041] and like an oxide layer 132, [0104]).
                             
    PNG
    media_image5.png
    201
    366
    media_image5.png
    Greyscale

	
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 and 8-17 of U.S. Patent No. 11,289,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent fully encompasses the scope of the instant application, regardless of the obvious variation in claimed languages. 
Current Application
US 11,289,330
1. A semiconductor-on-insulator (SOI) substrate comprising: 
*  a handle substrate; 
*  a device layer overlying the handle substrate; and 
*  an insulator layer separating the handle substrate from the device layer, the insulator layer meeting the device layer at a first interface and meeting the handle substrate at a second interface, 
*  wherein the insulator layer comprises a getter material having a getter concentration profile; 
*  wherein the handle substrate contains getter material and has a handle getter concentration profile, the handle getter concentration profile having a peak at the second interface and a gradual decline beneath the second interface until reaching a handle getter concentration.
1. A semiconductor-on-insulator (SOl) substrate comprising: 
*  a handle substrate; 
*  a device layer overlying the handle substrate; and 
*  an insulator layer separating the handle substrate from the device layer, the insulator layer meeting the device layer at a first interface and meeting the handle substrate at a second interface, 
*  wherein the insulator layer comprises a getter material having a getter concentration profile, the getter concentration profile having a first peak concentration at the first interface, a second peak concentration at the second interface and a trough concentration at a location between the first interface and the second interface, the trough concentration being less than each of the first peak concentration and the second peak concentration; 
*  wherein the handle substrate contains getter material and has a handle getter concentration profile, the handle getter concentration profile having a peak at the second interface and a gradual decline until reaching a handle getter concentration, the handle getter concentration being less than the trough concentration.
2. The SOI substrate of claim 1: 
*  wherein the device layer is disposed over an upper surface of the handle substrate; and 
*  wherein the insulator layer covers the upper surface of the handle substrate to separate the upper surface of the handle substrate from the device layer, covers a lower surface of the handle substrate, and covers sidewalls of the handle substrate.
2. The SOl substrate of claim 1: 
*  wherein the device layer is disposed over an upper surface of the handle substrate; and 
*  wherein the insulator layer covers the upper surface of the handle substrate to separate the upper surface of the handle substrate from the device layer, covers a lower surface of the handle substrate, and covers sidewalls of the handle substrate.
3. The SOI substrate of claim 2, wherein the getter concentration profile has a first peak concentration at the first interface, a second peak concentration at the second interface and a trough concentration at a location between the first interface and the second interface, the trough concentration being less than each of the first peak concentration and the second peak concentration.
1. A semiconductor-on-insulator (SOl) substrate comprising: 
*  a handle substrate; 
*  a device layer overlying the handle substrate; and 
*  an insulator layer separating the handle substrate from the device layer, the insulator layer meeting the device layer at a first interface and meeting the handle substrate at a second interface, 
*  wherein the insulator layer comprises a getter material having a getter concentration profile, the getter concentration profile having a first peak concentration at the first interface, a second peak concentration at the second interface and a trough concentration at a location between the first interface and the second interface, the trough concentration being less than each of the first peak concentration and the second peak concentration; 
*  wherein the handle substrate contains getter material and has a handle getter concentration profile, the handle getter concentration profile having a peak at the second interface and a gradual decline until reaching a handle getter concentration, the handle getter concentration being less than the trough concentration.
4. The SOI substrate of claim 3, wherein the second interface corresponds to a point where the upper surface of the handle substrate meets the insulator layer, and the first peak concentration is less than the second peak concentration.
3. The SOl substrate of claim 2, wherein the second interface corresponds to a point where the upper surface of the handle substrate meets the insulator layer, and the first peak concentration is less than the second peak concentration.
5. The SOI substrate of claim 4, wherein the getter material is present in the device layer at a first concentration, and is present in the handle substrate at a second concentration, the first concentration being less than the second concentration.
5. The SOl substrate of claim 4, wherein the getter material is present in the device layer at a first concentration, and is present in the handle substrate at a second concentration, the first concentration being less than the second concentration.
6. The SOI substrate of claim 3, wherein the first peak concentration is equal to the second peak concentration.
6. The SOl substrate of claim 2, wherein the first peak concentration is equal to the second peak concentration.
7. The SOI substrate of claim 6, wherein the insulator layer is confined between the device layer and the handle substrate, such that a lowermost surface of the insulator layer corresponds to an uppermost surface of the handle substrate, and an uppermost surface of the insulator layer corresponds to a lowermost surface of the device layer.
8. The SOl substrate of claim 7, wherein the insulator layer is confined between the device layer and the handle substrate, such that a lowermost surface of the insulator layer corresponds to an uppermost surface of the handle substrate, and an uppermost surface of the insulator layer corresponds to a lowermost surface of the device layer.
8. The SOI substrate of claim 3, wherein the first peak concentration and the second peak concentration are each at least 1 x 1018 atoms/cm3 of chlorine or fluorine, and the trough concentration ranges between 1 x 1014 atoms/cm3 and 2 x 1017 atoms/cm3.
10. The SOI substrate of claim 1, wherein the first peak concentration and the second peak concentration are each at least 1 x 1018 atoms/cm3 of chlorine or fluorine, and the trough concentration ranges between 1 x 1014 atoms/cm3 and 2 x 1017 atoms/cm3.
9. The SOI substrate of claim 1, wherein the getter material comprises chlorine or fluorine.
9. The SOI substrate of claim 1, wherein the getter material comprises chlorine or fluorine.
10. A method for forming a semiconductor-on-insulator (SOI) substrate, the method comprising: 
*  receiving a handle substrate; 
*  receiving a semiconductor device substrate; 
*  wherein an insulating layer is disposed on a face of at least one of the handle substrate and the semiconductor device substrate, the insulating layer including metal contaminants; 
*  bonding the handle substrate to the semiconductor device substrate such that the insulating layer separates the handle substrate from the semiconductor device substrate; and 
*  wherein before the handle substrate is bonded to the semiconductor device substrate, the insulating layer is subjected to a gettering process in which a gettering material is provided in the insulating layer to getter away the metal contaminants.
11.  A method for forming a semiconductor-on-insulator (SOl) substrate, the method comprising: 
*  receiving a handle substrate; 
*  receiving a device substrate and an oxide layer, 
*  wherein the oxide layer is disposed on a face of at least one of the handle substrate and the device substrate, the oxide layer including metal contaminants; 
*  bonding the handle substrate to the device substrate such that the oxide layer separates the handle substrate from the device substrate; and 
*  wherein before the handle substrate is bonded to the device substrate, the oxide layer is subjected to a gettering process in which a halogen species is provided in the oxide layer to getter away the metal contaminants.
11. The method of claim 10, wherein the gettering process comprises: subjecting the insulating layer to an atmosphere heated to a temperature ranging between 950 °C and 1150 °C for between 0.5 hours and 27 hours, wherein the atmosphere includes trans- 1, 2-dichlorethylene, nitrogen, and oxygen.
12. The method of claim 11, wherein the gettering process comprises: subjecting the oxide layer to an atmosphere heated to a temperature ranging between 950 °C and 1150 °C for between 0.5 hours and 27 hours, wherein the atmosphere includes trans- 1, 2-dichlorethylene, nitrogen, and oxygen.
12. The method of claim 11, wherein after the gettering process, the insulating layer has a chlorine concentration profile having a first peak chlorine concentration ranging from 5 x 1018 atoms/cm3 to 2 x 1021 atoms/cm3 at an outer surface region of the insulating layer and a minimum chlorine concentration less than the first peak chlorine concentration in an interior region of the insulating layer.
13. The method of claim 12, wherein after the gettering process, the oxide layer has a chlorine concentration profile having a first peak chlorine concentration ranging from 5 x 1018 atoms/cm3 to 2 x 1021 atoms/cm3 at an outer surface region of the oxide layer and a minimum chlorine concentration less than the first peak chlorine concentration in an interior region of the oxide layer.
13. The method of claim 10, wherein the gettering process comprises: 
*  subjecting the insulating layer to a first atmosphere that is heated to a first temperature ranging between 700 °C and 950 °C for 5 minutes to 30 minutes, wherein the first atmosphere includes hydrochloric acid; and 
*  after the insulating layer is subjected to the first atmosphere, subjecting the insulating layer to a second atmosphere heated to a temperature ranging between 950 °C and 1100 °C for between 0.5 hours and 24 hours, wherein the second atmosphere includes hydrogen, nitrogen, and oxygen.
14. The method of claim 11, wherein the gettering process comprises: 
*  subjecting the oxide layer to a first atmosphere that is heated to a first temperature ranging between 700 °C and 950 °C for 5 minutes to 30 minutes, wherein the first atmosphere includes hydrochloric acid; and 
*  after the oxide layer is subjected to the first atmosphere, subjecting the insulating layer to a second atmosphere heated to a temperature ranging between 950 °C and 1100 °C for between 0.5 hours and 24 hours, wherein the second atmosphere includes hydrogen, nitrogen, and oxygen.
14. The method of claim 13, wherein after the gettering process, the insulating layer has a chlorine concentration profile having a first peak chlorine concentration ranging from 5 x 1018 atoms/cm3 to 2 x 1021 atoms/cm3 at an outer surface region of the insulating layer and a minimum chlorine concentration less than the first peak chlorine concentration in an interior region of the insulating layer.
15. The method of claim 14, wherein after the gettering process, the oxide layer has a chlorine concentration profile having a first peak chlorine concentration ranging from 5 x 1018 atoms/cm3 to 2 x 1021 atoms/cm3 at an outer surface region of the oxide layer and a minimum chlorine concentration less than the first peak chlorine concentration in an interior region of the oxide layer.
15. The method of claim 10, wherein the gettering process comprises: 
*  subjecting the insulating layer to a first atmosphere that is heated to a first temperature of approximately 400 °C for 5 minutes to 30 minutes, wherein the first atmosphere includes fluorine gas; and 
*  after the insulating layer is subjected to the first atmosphere, subjecting the insulating layer to a second atmosphere heated to a temperature ranging between 950 °C and 1100 °C for between 0.5 hours and 24 hours, wherein the second atmosphere includes hydrogen, nitrogen, and oxygen.  

16. The method of claim 11, wherein the gettering process comprises: 
*  subjecting the oxide layer to a first atmosphere that is heated to a first temperature of approximately 400 °C for 5 minutes to 30 minutes, wherein the first atmosphere includes fluorine gas; and 
*  after the oxide layer is subjected to the first atmosphere, subjecting the oxide layer to a second atmosphere heated to a temperature ranging between 950 °C and 1100 °C for between 0.5 hours and 24 hours, wherein the second atmosphere includes hydrogen, nitrogen, and oxygen.  

16. The method of claim 15, wherein after the gettering process, the insulating layer has a fluorine concentration profile having a first peak fluorine concentration ranging from 1 x 1018 atoms/cm3 to 1 x 1020 atoms/cm3 at an outer surface region of the insulating layer and a minimum chlorine concentration less than the first peak fluorine concentration in an interior region of the insulating layer.
17. The method of claim 16, wherein after the gettering process, the oxide layer has a fluorine concentration profile having a first peak fluorine concentration ranging from 1 x 1018 atoms/cm3 to 1 x 1020 atoms/cm3 at an outer surface region of the oxide layer and a minimum chlorine concentration less than the first peak fluorine concentration in an interior region of the oxide layer.


(Note)   a) The term “a device substrate” in claim 11 of the Patent is equivalent to “a semiconductor device substrate” in claim 10 of the instant application.
	   b)The term “an oxide layer” in claim 11 of the patent is equivalent to “an insulating layer” in claim 10 of the instant application.  

Allowable Subject Matter
9.	Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2009/0197391.  The improvement comprises that 
the insulator layer includes a peripheral region and a central region that are both disposed over the handle substrate, wherein the peripheral region has a peripheral region thickness as measured perpendicular to an upper surface of the handle substrate and the central region has a central region thickness as measured perpendicular to the upper surface of the handle substrate, the central region thickness being greater than the peripheral region thickness (claim 18).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In re claim 1, Schulze et al. (US 2011/0147817) teach a semiconductor-on-insulator (SOI) substrate comprising:
a handle substrate 1;
a device layer 3 overlying the handle substrate 1; and
an insulator layer 2 separating the handle substrate 1 from the device layer 3, the insulator layer 2 meeting the device layer 3 at a first interface 13 and meeting the handle substrate 1 at a second interface 12, wherein the insulator layer 2 comprises a getter material (i.e. chlorine, [0038]) having a getter concentration profile (i.e. chlorine concentration profile, Fig.2), the getter concentration profile having a first peak concentration P1 at the first interface 13, a second peak concentration P2 at the second interface 12 and a trough concentration T at a location between the first interface 13 and the second interface 12, the trough concentration T being less than each of the first peak concentration P1 and the second peak concentration P2 (Fig. 5).   

    PNG
    media_image6.png
    224
    290
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    234
    509
    media_image7.png
    Greyscale

	In re claim 1, Schulze et al. failed to teach that the handle substrate 1 contains getter material and has a handle getter concentration profile, the handle getter concentration profile having a peak at the second interface and a gradual decline beneath the second interface until reaching a handle getter concentration.
	In re claim 10, Schulze et al teach a method for forming a semiconductor-on-insulator (SOI) substrate, the method comprising: 
*  receiving a handle substrate 1; 
*  receiving a semiconductor device substrate 3; 
*  wherein an insulating layer 2 is disposed on a face of at least one of the handle substrate 1 and the semiconductor device substrate 3, the insulating layer 2 including chlorine ([0038]); 
*  bonding the handle substrate 1 to the semiconductor device substrate 3 such that the insulating layer 2 separates the handle substrate 1 from the semiconductor device substrate 3.
	In re claim 10, Schulze et al. failed to teach the insulating layer 2 including metal contaminants; and before the handle substrate 1 is bonded to the semiconductor device substrate 3, the insulating layer is subjected to a gettering process in which a gettering material is provided in the insulating layer to getter away the metal contaminants.
	In re claim 17, Schulze et al. teach a semiconductor-on-insulator (SOI) wafer comprising: a handle substrate 1 including a first circumferential outer edge; a device layer 3 overlying the handle substrate 1 and including a second circumferential outer edge that is concentric with regards to the first circumferential outer edge and bounded by the first circumferential outer edge when viewed from above; and an insulator layer 2 separating the handle substrate 1 from the device layer 3 when viewed in cross-section, In re claim 17, Schulze et al. failed to teach that the insulator layer comprises a getter material.
	US 2008/0308897 at least reads on claims 17 and 20 (refer to Figs. 5A~5G and 6A~6D, &A~7B).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 16, 2022



/HSIEN MING LEE/